DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 02/17/2022. Claim(s) 1-9, 12-14 and 17-18  is/are currently amended, claim(s) 10-11 and 15-16  previously presented. Accordingly claims 1-18 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claims 1-18 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “a first light beam with power PB(t1) at a first time t1; a first area of a workpiece that is heated by a second light beam with power PC(t2) at a second time t2” which is indefinite. Claim 1 does not positively recite a first laser source for generating a first light beam and a second laser source for generating a second light beam, thus it is not clear if the first and second light beams are part of the apparatus or not?  Examiner recommends Applicant to amend the claim with a first laser source configured to generate a first light beam and a second laser source for generating a second light beam.
Claim(s) 2-8 is/are rejected as being dependent from claim 6 and therefor including all the limitation thereof.
Claims 9 and 14 have the same problem as claim 1 above.
Claim(s) 10-13 is/are rejected as being dependent from claim 9 and therefor including all the limitation thereof.
Claim(s) 15-18 is/are rejected as being dependent from claim 14 and therefor including all the limitation thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kok (US 2017/0320242 – of record).
Regarding claim 1, Kok teaches an apparatus (see Fig. 2; [0062]) comprising: 
Aa first length of a filament (30) that is heated by a first light beam (112) capable to be with power PB(t1) at a first time t1, wherein the filament comprises a fiber-reinforced thermoplastic material, and wherein the first light beam is characterized by a first wavelength λ1 (see Fig. 2;[0015], [0076] and [0107]); a first area of a workpiece (substrate (10)) that is heated by a second light beam (112) capable to be with power PC(t2) at a second time t2 , wherein the second light beam is capable to be characterized by a second wavelength λ2, and wherein λ1 ≠ λ2 (i.e. the distance between the first light beam (112) and the filament (30) is different than the distance between the second light beam (112) and the substrate)  (see Fig. 2;[0076] and [0079-0080]); a tamping tool (pressure roller (40)) capable for tamping the first length of the filament onto the first area of the work-piece at a tamping time tT, wherein tT is after t1 and tT is after t2 (see Fig. 2;[0081] and [0095]).  
Kok does not explicitly teach wherein the power of the first light beam PB(t) varies with respect to time; wherein the power of the second light beam PC(t) varies with respect to time; and wherein the power of the first light beam PB(t) is at least partially uncorrelated with the power of the second light beam PC(t).   However, since Kok discloses that the first light beam (112) and a second light beam (112) are generated from different two laser diodes (111) are aligned in a nonparallel manner to one another; a laser diodes array are spaced apart in a non-equidistant manner (see Figs. 3-5;[0012],[0030-0032]), and a control unit (140) configured to control the two laser diodes (see [0037-0038],[0100-0101] and [0118]),  it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with making the power of the first light beam PB(t) varies with respect to time; wherein the power of the second light beam PC(t) varies with respect to time; and wherein the power of the first light beam PB(t) is at least partially uncorrelated with the power of the second light beam PC(t) in order to provide efficient and  desired beam intensity profiles and different heating surface temperature of the plastic strip surface (32) and the molded body surface (12) (see [0037], [0091] and [0100]). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).


Regarding claim 9, Kok teaches an apparatus (see Fig. 2; [0062]) comprising:
 a first length of a filament (30) that is capable to be heated by a first light beam (112) with power PB(t1) at a first time t1 and that is capable to be heated by a second light beam (112) with power PA(t2) at a second time t2, wherein the filament comprises a fiber-reinforced thermoplastic material, wherein the first light beam is characterized by a first wavelength λ1, wherein the second light beam is characterized by a second wavelength λ2, wherein t1 ≠ t2, and wherein λ1 ≠ λ2 (see Figs. 2-8; [0015], [0076] and [0107]); 
a first area (12) of a workpiece (substrate (10)) that is capable to be heated by a third light beam (112) with power PC(t3) at a third time t3, wherein the third light beam is capable to be characterized by a third wavelength λ3, and wherein λ1 ≠ λ2 ≠ λ3 ((i.e. a first distance between the first light beam (112) and the filament (30) is different from a second distance between the second light beam (112) and filament (30) and a third distance between the third light beam (112) and the substrate) (see Fig. 2;[0076] and [0079-0080]); and a tamping tool (a pressure roller (40)) capable for tamping the first length of the filament onto the area of the workpiece at a tamping time tT, wherein tT is after t1, tT is after t2, and tT is after t3 (see Fig. 2;[0081],[0095] and [0108]).  
Kok does not explicitly teach wherein the power of the first light beam PB(t) varies with respect to time; wherein the power of the second light beam PC(t) varies with respect to time; and wherein the power of the first light beam PB(t) is at least partially uncorrelated with the power of the second light beam PC(t).   However, since Kok discloses that the first light beam (112) and a second light beam (112) are generated from different laser diodes (111) are aligned in a nonparallel manner to one another; a laser diodes array are spaced apart in a non-equidistant manner (see Figs. 3-5;[0012],[0030-0032]), and a control unit (140) configured to control the two laser diodes (see [0037-0038],[0100-0101] and [0118]),  it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with making the power of the first light beam PB(t) varies with respect to time; wherein the power of the second light beam PC(t) varies with respect to time; and wherein the power of the first light beam PB(t) is at least partially uncorrelated with the power of the second light beam PC(t) in order to provide efficient and  desired beam intensity profiles and different heating surface temperature of the plastic strip surface (32) and the molded body surface (12) (see [0037], [0091] and [0100]). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).
Regarding claim 14, Kok teaches an apparatus (see Fig. 2;[0062])comprising: 
a first length of a first filament (30) that is capable to be heated by a first light beam (112) with power PB(t1) at a first time t1, wherein the filament comprises a fiber-reinforced thermoplastic material, and wherein the first light beam is characterized by a first wavelength λ1 (see Figs. 2-8; [0015], [0076] and [0107]); 
a first area (12) of a workpiece that is capable to be heated by a second light beam (112) with power PC(t2) at a second time t2 and that is capable to be heated by a third light beam (112) with power PD(t3) at a third time t3, wherein the second light beam is characterized by a second wavelength λ2, wherein the third light beam is characterized by a third wavelength λ3, wherein t2 ≠ t3, and wherein λ1 ≠ λ2 ≠ λ3 (see Fig. 2;[0076] and [0079-0080]); and a tamping tool (a pressure roller (40)) for tamping the first length of the filament onto the first area of the workpiece at a tamping time tT, wherein tT is after t1, tT is after t2, and tT is after t3 (see Fig. 2;[0081],[0095] and [0108]).  
Kok does not explicitly teach wherein the power of the first light beam PB(t) varies with respect to time; wherein the power of the second light beam PC(t) varies with respect to time; and wherein the power of the first light beam PB(t) is at least partially uncorrelated with the power of the second light beam PC(t).   However, since Kok discloses that the first light beam (112) and a second light beam (112) are generated from different two laser diodes (111) are aligned in a nonparallel manner to one another; a laser diodes array are spaced apart in a non-equidistant manner (see Figs. 3-5;[0012],[0030-0032]), and a control unit (140) configured to control the two laser diodes (see [0037-0038],[0100-0101] and [0118]),  it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with making the power of the first light beam PB(t) varies with respect to time; wherein the power of the second light beam PC(t) varies with respect to time; and wherein the power of the first light beam PB(t) is at least partially uncorrelated with the power of the second light beam PC(t) in order to provide more a desired beam intensity profiles and different heating surface temperature of the plastic strip surface (32) and the molded body surface (12) (see [0037], [0091] and [0100]). 
In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kok (US 2017/0320242 – of record).
Regarding claim 2, Kok does not explicitly teach wherein PB(t1) ≠ PC(t2).  However, since Kok teaches that the emission outputs of the individual laser diode array (110) set separately by means of a control unit (140) and the individual laser diodes are controlled by the control unit  in a corresponding manner (see Fig. 2; [0037-0038],[0100-0101] and [0107]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with optimizing the power to wherein PB(t1) ≠ PC(t2) in order to allow the desired beam intensity profiles and different heating surface temperature of the plastic strip surface (32) and the molded body surface (12) (see [0037], [0091] and [0100]). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).
Regarding claim 12, Kok teaches the apparatus as discussed in claim 9 above.
Kok does not explicitly teach wherein PB(t1) ≠ PA(t2).
  However, since Kok teaches that the emission outputs of the individual laser diode array (110) can preferably be set separately by means of a control unit (140) and the individual laser diodes are controlled by the control unit  in a corresponding manner (see Fig. 2; [0037-0038],[0100-0101] and [0107]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with optimizing the power wherein PB(t1) ≠ PA(t2) in order to allow the desired beam intensity profiles and different heating surface temperature of the plastic strip surface (32) and the molded body surface (12) (see [0037] , [0091] and [0100]). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).

Claims 3-8,10-11,13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kok (US 2017/0320242 – of record) as applied to claim 1 above, and further in view of Reese (US 2018/0117851- of record).
Regarding claim 3, Kok teaches the apparatus as discussed in claim 1 above.
Kok further teaches the apparatus, wherein the first length of the filament (30) is capable to be heated by a third (112) light beam at a third time t3, wherein the third light beam is characterized by a third wavelength λ3, wherein tT is after t3 (see Figs. 2-8; [0015], [0076],[0083-0084] and [0107]), but Kok does not explicitly teach a first optical beam splitter for receiving a spatial combination of the first light beam and the second light beam and for spatially separating the first light beam and the second light beam; and a second optical beam splitter for receiving a spatial combination of the first light beam and the third light beam and for spatially separating the first light beam and the third light beam. 
 In the same filed of endeavor, apparatuses for manufacturing composite material, Reese teaches a system used to produce a three-dimensional object from filament material (203) is a continuous fiber composite, comprises a nozzle (204) configured to deposit the filament material (203) into a substrate (208) (see Fig. 2;[0067]); optical system (300) configured to direct energy beams at various angles to the plane of the substrate (208) includes a first optical beam splitter (302) for receiving a spatial combination of a first energy beam and the second energy beam and for spatially separating the first energy beam and the second energy beam; and a second optical beam splitter (302) for receiving a spatial combination of the first energy beam and the third energy beam and for spatially separating the first energy beam and the third energy beam for splitting, and directing such energy beams at various angles to the filament material and plane of the substrate (208) (see Fig.3;[0070-0073]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with a first optical beam splitter and a second optical beam splitter as taught by Reese in order to allow the energy beams to be aligned at any angle in the plane of deposition and also in order to control the heating of filament and substrate efficiently (see [0070]).
Regarding claim 4, Kok teaches the apparatus as discussed in claim 3 above.
 Kok does not explicitly teach wherein the third light beam is characterized by a third power PA(t3) at the third time t3; and wherein PB(t1) ≠ PC(t2) ≠ PA(t3).  However, since Kok teaches that the emission outputs of the individual laser diode array (110) can preferably be set separately by means of a control unit and the individual laser diodes are controlled by the control unit  in a corresponding manner (see Fig. 2; [0037-0038],[0100-0101] and [0107]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with optimizing a third power PA(t3) at the third time t3; and wherein PB(t1) ≠ PC(t2) ≠ PA(t3) in order to allow the desired beam intensity profiles and different heating surface temperature of the plastic strip surface (32) and the molded body surface (12) (see [0037], [0091] and [0100-0101]). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).
Regarding claim 5, Kok teaches further teaches the apparatus, wherein the first area (12) of the workpiece (10) is capable to be heated by a fourth light beam (112) at a fourth time t4, wherein the fourth light beam is characterized by a fourth wavelength λ4, wherein tT is after t4 (see Fig. 2;[0076] and [0079-0083]); and Reese teaches a third optical beam splitter (302) for receiving a spatial combination of the second light beam and the fourth light beam and for spatially separating the second light beam and the fourth light beam (see Fig. 2; [0070-0073]).  
Regarding claim 6, Kok further teaches the apparatus, wherein the first area of the workpiece (10) is capable to be heated by a third light beam (112) at a third time t3, wherein the third light beam is characterized by a third wavelength λ3, wherein tT is after t3 (see Fig. 2;[0076] and [0079-0083]). Kok does not explicitly teach a first optical beam splitter for receiving a spatial combination of the first light beam and the third light beam and for spatially separating the first light beam and the third light beam.  However, in the same field of endeavor, apparatuses for manufacturing composite material, Reese teaches a system used to produce a three-dimensional object from filament material (203) is a continuous fiber composite, comprises a nozzle (204) configured to deposit the filament material (203) into a substrate (208) (see Fig. 2;[0067]); optical system (300) configured to direct energy beams at various angles to the plane of the substrate (208) includes a first optical beam splitter (302) for receiving a spatial combination of the first light beam and the third light beam and for spatially separating the first light beam and the third light beam (see Fig.3;[0070-0073]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with a first optical beam splitter for receiving a spatial combination of the first light beam and the third light beam and for spatially separating the first light beam and the third light beam as taught by Reese in order to allow the energy beams to be aligned at any angle in the plane of deposition and also in order to control the heating of filament and substrate efficiently (see [0070]).
Regarding claim 7, does not explicitly teach wherein the third light beam is characterized by a third power PD(t3) at the third time t3; and wherein PB(t1) ≠ PC(t2) ≠ PD(t3).  However, since Kok teaches that the emission outputs of the individual laser diode array (110) can preferably be set separately by means of a control unit and the individual laser diodes are controlled by the control unit  in a corresponding manner (see Fig. 2; [0037-0038],[0100-0101] and [0107]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with optimizing the third light beam is characterized by a third power PD(t3) at the third time t3; and wherein PB(t1) ≠ PC(t2) ≠ PD(t3) in order to allow the desired beam intensity profiles and different heating surface temperature of the plastic strip surface (32) and the molded body surface (12) (see [0037], [0091] and [0100]). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).
Regarding claim 8, Kok further teaches the apparatus further comprising: a first laser (110) for generating the first light beam; a second laser (110) for generating the second light beam (see Figs. 2-5;[0079-0082]); and Reese teaches an optical beam combiner (303) capable for receiving the first light beam and second light beam that is spatially separated from the first light beam and for creating a spatial combination of the first light beam and the second light beam (see Fig. 2; [0070-0073]).  
  	Regarding claim 10, Kok does not teach the apparatus further comprising: an optical beam splitter for receiving a spatial combination of the first light beam and the second light beam and for spatially separating the first light beam and the second light beam.  However, in the same field of endeavor, apparatuses for manufacturing composite material, Reese teaches a system used to produce a three-dimensional object from filament material (203) is a continuous fiber composite, comprises a nozzle (204) configured to deposit the filament material (203) into a substrate (208) (see Fig. 2;[0067]); optical system (300) configured to direct energy beams at various angles to the plane of the substrate (208) includes an optical beam splitter (302) for receiving a spatial combination of the first light beam and the second light beam and for spatially separating the first light beam and the second light beam (see Fig.3;[0070-0073]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with an optical beam splitter for receiving a spatial combination of the first light beam and the second light beam and for spatially separating the first light beam and the second light beam as taught by Reese in order to allow the energy beams to be aligned at any angle in the plane of deposition and also in order to control the heating of filament and substrate efficiently (see [0070]).
Regarding claim 11, Kok does not teach the apparatus further comprising: an optical beam splitter for receiving a spatial combination of the first light beam and the third light beam and for spatially separating the first light beam and the third light beam.  However, in the same field of endeavor, apparatuses for manufacturing composite material, Reese teaches a system used to produce a three-dimensional object from filament material (203) is a continuous fiber composite, comprises a nozzle (204) configured to deposit the filament material (203) into a substrate (208) (see Fig. 2;[0067]); optical system (300) configured to direct energy beams at various angles to the plane of the substrate (208) includes an optical beam splitter (302, 303) for receiving a spatial combination of the first light beam and the third light beam and for spatially separating the first light beam and the third light beam (see Fig.3;[0070-0073]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with an optical beam splitter for receiving a spatial combination of the first light beam and the third light beam and for spatially separating the first light beam and the third light beam as taught by Reese in order to allow the energy beams to be aligned at any angle in the plane of deposition and also in order to control the heating of filament and substrate efficiently (see [0070]).
Regarding claim 13, Kok teaches the apparatus as discussed in claim 9 above.
Kok further teaches the apparatus further comprising: a first laser (110) for generating the first light beam; a second laser (110) for generating the second light beam; a third laser (110) for generating the third light beam (see Figs. 2-5;[0079-0082]), and Reese teaches an optical beam combiner (303) for receiving the first light beam and second light beam that is spatially-separate from the first light beam and for creating a spatially combination of  the first light beam and the second light beam(see Fig. 2; [0070-0073]).  
Regarding claim 15, Kok does not teach the apparatus further comprising: an optical beam splitter for receiving a spatial combination of the first light beam and the second light beam and for spatially separating the first light beam and the second light beam.  However, in the same field of endeavor, apparatuses for manufacturing composite material, Reese teaches a system used to produce a three-dimensional object from filament material (203) is a continuous fiber composite, comprises a nozzle (204) configured to deposit the filament material (203) into a substrate (208) (see Fig. 2;[0067]); optical system (300) configured to direct energy beams at various angles to the plane of the substrate (208) includes an optical beam splitter (302) for receiving a spatial combination of the first light beam and the second light beam and for spatially separating the first light beam and the second light beam (see Fig.3;[0070-0073]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with an optical beam splitter for receiving a spatial combination of the first light beam and the second light beam and for spatially separating the first light beam and the second light beam as taught by Reese in order to allow the energy beams to be aligned at any angle in the plane of deposition and also in order to control the heating of filament and substrate efficiently (see [0070]).
Regarding claim 16, Kok does not teach the apparatus further comprising: an optical beam splitter for receiving a spatial combination of the first light beam and the third light beam and for spatially separating the first light beam and the third light beam.  However, in the same field of endeavor, apparatuses for manufacturing composite material, Reese teaches a system used to produce a three-dimensional object from filament material (203) is a continuous fiber composite, comprises a nozzle (204) configured to deposit the filament material (203) into a substrate (208) (see Fig. 2;[0067]); optical system (300) configured to direct energy beams at various angles to the plane of the substrate (208) includes an optical beam splitter (302, 303) for receiving a spatial combination of the first light beam and the third light beam and for spatially separating the first light beam and the third light beam (see Fig.3;[0070-0073]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with an optical beam splitter for receiving a spatial combination of the first light beam and the third light beam and for spatially separating the first light beam and the third light beam as taught by Reese in order to allow the energy beams to be aligned at any angle in the plane of deposition and also in order to control the heating of filament and substrate efficiently (see [0070]).
Regarding claim 17, Kok does not explicitly teach wherein, PB(t1) ≠ PC(t2) ≠ PD(t3).
However, since Kok teaches that the emission outputs of the individual laser diode array (110) are set separately by means of a control unit and the individual laser diodes are controlled by the control unit  in a corresponding manner (see Fig. 2; [0037-0038],[0100-0101] and [0107]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Kok with optimizing the power as PB(t1) ≠ PC(t2) ≠ PD(t3) in order to allow the desired beam intensity profiles and different heating surface temperature of the plastic strip surface (32) and the molded body surface (12) (see [0037] , [0091] and [0100]). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details).
Regarding claim 18, Kok further teaches the apparatus further comprising: a first laser (110) for generating the first light beam; a second laser (110) for generating the second light beam; a third laser (110) for generating the third light beam (see Figs. 2-5;[0079-0082]); and Reese further teaches an optical beam combiner(303) capable for receiving the first light beam and second light beam that is spatially separated from the first light beam and capable for creating a spatial combination of  the first light beam and the second light beam (see Fig. 2; [0070-0073]).  
Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's arguments and amendment(s) to the claim(s) has/have overcome the claim rejection(s). However, Applicant's amendment(s) to claims 1,9 and 14 introduced a new 112(b) issue.
Applicant argues that Kok does not teach the amended limitation “wherein the power of the first light beam PB(t) varies with respect to time; wherein the power of the second light beam PC(t) varies with respect to time; and wherein the power of the first light beam PB(t) is at least partially uncorrelated with the power of the second light beam PC(t)”. See remarks, pages 4-6. 
In response, Examiner respectfully submits that Kok states that first light beam (112) and a second light beam (112) are generated from two different laser diodes (111) are aligned in a nonparallel manner to one another; a laser diodes array are spaced apart in a non-equidistant manner (see Figs. 3-5;[0012],[0030-0032]), and a control unit (140) configured to control the two laser diodes (see [0037-0038],[0100-0101] and [0118]). The control unit as disclosed by Kok is capable to be configured to control the two different laser diodes to generate first , second and third light beams with different power. Thus, Kok renders the amended limitation obvious.   In addition, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. (Please see MPEP 2112.01 I for further details). (Please see MPEP 2112.01 I for further details).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., deposition head 107 incorporates deposition heater 113, which comprises (i) a filament heater for heating, via a first light beam with power PB(t)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743